94 F.3d 651
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.GOVERNMENT EMPLOYEES INSURANCE COMPANY, Plaintiff-Appellant,v.Karen ENCELEWSKI, Defendant-Appellee.GOVERNMENT EMPLOYEES INSURANCE COMPANY, Plaintiff-Appellee,v.Karen ENCELEWSKI, Defendant-Appellant.
No. 95-35165, 95-35412.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Aug. 6, 1996.Decided Aug. 20, 1996.

Before:  GOODWIN, BRUNETTI and KOZINSKI, Circuit Judges.


1
ORDER*


2
The judgment of the District Court is AFFIRMED substantially for the reasons stated in that court's order.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3